Exhibit 10.24

 

 

 

 

 

MISSISSIPPI BUSINESS FINANCE CORPORATION

 

to

U.S. BANK NATIONAL ASSOCIATION

(successor to Deutsche Bank National Trust Company),

 

as Trustee

FIRST SUPPLEMENTAL TRUST INDENTURE

Dated as of March 1, 2014

Relating to: 

 

Mississippi Business Finance Corporation
Taxable Industrial Development Revenue Bonds, Series 2013
(Helen of Troy Olive Branch, MS Project)

 

 

 

--------------------------------------------------------------------------------

 

FIRST SUPPLEMENTAL TRUST INDENTURE dated as of March 1, 2014 (the “Supplemental
Indenture”) between the MISSISSIPPI BUSINESS FINANCE CORPORATION, a public
corporation duly created and validly existing pursuant to the Constitution and
laws of the State of Mississippi (the “Issuer”), and U.S. BANK NATIONAL
ASSOCIATION (successor to Deutsche Bank National Trust Company), Olive Branch,
Mississippi, a national banking association duly organized and existing under
the laws of the United States of America, as trustee (the “Trustee”), evidencing
the agreement of the parties hereto.

 

RECITALS

 

WHEREAS, the Issuer and the Trustee are parties to that certain Trust Indenture
dated as of March 1, 2013 (the “Indenture”) relating to the issuance of the
$38,000,000 maximum aggregate principal amount of Mississippi Business Finance
Corporation Taxable Industrial Development Revenue Bonds, Series 2013 (Helen of
Troy Olive Branch, MS Project), dated as of March 20, 2013 (the “Bonds”);

 

WHEREAS, each of the Issuer and the Trustee have been directed by Kaz USA, Inc.,
a Massachusetts corporation (the “Company”), and Bank of America, N.A. (the
“Purchaser”) to amend the Indenture pursuant to this Supplemental Indenture as
provided herein;

 

WHEREAS, in furtherance of the foregoing, each of the Issuer and the Trustee
have agreed to amend the applicable provisions of the Indenture to the extent
specified below upon the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the agreements hereinafter contained, the
parties hereto agree as follows:

 

Section 1.Definitions.  Capitalized terms used herein and not otherwise defined
shall have the respective meanings ascribed thereto in the Indenture.

 

Section 2.Amendments to the Indenture.  (a) Section 1.1 of the Indenture is
hereby amended by adding the defined terms thereto in proper alphabetical order
to read as follows:

“Limited” means Helen of Troy Limited, a Bermuda company.

“Stock Repurchase Effective Date” means the date of the closing of the cash
tender offer commenced reasonably after February 7, 2014 pursuant to which
Limited shall make payment for the initial Treasury Stock Purchases in
connection with such tender offer.

“Treasury Stock Purchase” means, with respect to any Person, any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any capital stock or other equity
interests of such Person or on account of any returns of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof).





1

 

--------------------------------------------------------------------------------

 

(b)The penultimate sentence in the first paragraph after the table in the
definition of “Applicable Margin” set forth in Section 1.1 of the Indenture is
hereby amended to read as follows:

“Notwithstanding the foregoing, the Applicable Margin in effect from and after
the Stock Repurchase Effective Date through and including the date the
Compliance Certificate is delivered to the Purchaser pursuant to Section 7(b)(2)
of the Guaranty Agreement for the first fiscal quarter ending after the Stock
Repurchase Effective Date shall be no less than Level III.”

Section 3.Ratification.  Except as expressly amended hereby, all of the
provisions of the Indenture shall remain unaltered and in full force and effect,
and, as amended hereby, the Indenture is in all respects agreed to, ratified and
confirmed by the Issuer and the Trustee.  Any holder of the Bonds, and all
successive transferees of the Bonds, by accepting such Bond, are deemed to have
agreed to the terms of this Supplemental Indenture.

 

Section 4.Severability.  In the event any provision of this Supplemental
Indenture shall be held invalid or unenforceable by any court of competent
jurisdiction, such holding shall not invalidate or render unenforceable any
other provision hereof.

 

Section 5.Execution in Counterparts.  This Supplemental Indenture may be
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument.

 

Section 6.  Applicable Law.  This Supplemental Indenture shall be governed by
and construed in accordance with the laws of the State of Mississippi.

 





2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Mississippi Business Finance Corporation has caused
these presents to be signed in its name and behalf and its official seal to be
hereunto affixed and attested by its duly authorized officers, and Deutsche Bank
National Trust Company, as Trustee, has caused these presents to be signed in
its name and behalf and its official seal to be hereunto affixed and attested by
its duly authorized officers, all as of the day and year first above written.

 

MISSISSIPPI BUSINESS FINANCE

[SEAL]CORPORATION

 

 

 

By:  /S/ William T Barry

Executive Director

 

Attest:

 

Secretary

 

/S/ Cindy S. Carter

 

 

U.S. BANK NATIONAL ASSOCIATION

(successor to Deutsche Bank National

Trust Company), as Trustee

 

 

 

[SEAL]By:  /S/ Gail Wilson

 

Title:  Vice President

 

 

 



 





3

 

--------------------------------------------------------------------------------

 

Consented to:

 

 

BORROWER:

KAZ USA, INC.

 

 

 

By:/S/ Thomas J. Benson

Title:Senior Vice President

 

 

 

BONDHOLDER:

BANK OF AMERICA, N.A.

 

 

 

By:/S/ Julie Castano

Title:Senior Vice President

 

 



4

 

--------------------------------------------------------------------------------